 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.7

 

Amendment to Terminaling Services Agreement dated as of January 1, 2014 by and
between Center Point

Terminal Company, LLC and Apex Oil Company, Inc.

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(January 1, 2014)

 

This Amendment is made effective the 1st day of January, 2014 between Center
Point Terminal Company, LLC, a Delaware limited liability company (“Terminal”),
and Apex Oil Company, Inc., a Missouri corporation (“Customer”).

 

RECITALS

 

A.            Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (the “Agreement”), which
Agreement provides for the storage and handling of various petroleum products as
specified therein at the Terminal Facilities.

 

B.            Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

2.1.            Asphalt Storage at the Chesapeake Terminal Facility. Terminal
agrees to reserve for Customer at the Chesapeake Terminal Facility dedicated
storage for asphalt in one or more tanks having total gross shell capacity of
165,000 barrels.

 

2.2.            Term. The initial term with respect to storage of asphalt at the
Chesapeake Terminal Facility shall commence on January 1, 2014 and expire on
December 31, 2014. The initial term shall automatically renew for successive one
year terms after the end of the initial term unless either party notifies the
other party in writing at least forty five (45) days prior to expiration of the
initial term or the then current renewal term, as applicable, of its intent to
cancel this agreement with respect to the storage of asphalt at the Chesapeake
Terminal Facility, in which event this agreement for storage of asphalt at the
Chesapeake Terminal Facility will terminate at the end of such initial term or
such renewal term, as applicable.             

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3.            Charges. Customer agrees to pay to Terminal the per barrel
storage rate on a monthly basis for the asphalt product volume (the “Stipulated
Asphalt Volume”) shown on the Sixth Amended Schedule B attached hereto and
incorporated herein by this reference and Customer agrees to pay [**] for
storage of asphalt in a given month in excess of the Stipulated Asphalt Volume.
Customer further agrees to pay [**] for any heat provided to the asphalt product
as shown on the Third Amended Schedule C attached hereto and incorporated herein
by this reference.

 

3.            No Other Modifications. Nothing contained herein in any way
impairs the Agreement or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By:     Name:     Title:          
APEX OIL COMPANY, INC.         By:     Name:     Title:  

 

 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SIXTH AMENDED SCHEDULE B

 

(Effective as of January 1, 2014)

 

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 



  Albany Baltimore Chesapeake Gates Glenmont Jacksonville Newark Total
Stipulated Volumes/bbl 520,000 761,900 78,4001 228,5442 1,719,678 332,3763
398,500 4,039,398 (excluding biodiesel and asphalt) Storage Rates/bbl* $[**]
$[**] $[**] $[**] $[**] $[**] $[**]   Biodiesel volumes/bbl             500 500
Biodiesel Storage Rates/bbl*             $[**]   Asphalt Stipulated Volumes/bbl
    165,000           Asphalt Storage Rates/bbl*     $[**]          





* Subject to adjustment as provided in Section 4.6.

 

 



1 Stipulated volumes reduced by the amount contracted to Perdue Grain and
Oilseed, LLC (“Perdue”) (see First Amended Schedule B effective August 14,
2013); Apex Oil Company Inc.’s initial contract term extended for one (1)
additional year (see First Amended Schedule A effective August 14, 2013);
Stipulated volumes further reduced by additional amounts contracted to Perdue
and amounts contracted to Musket Corporation effective November 1, 2013.

2 Stipulated volumes reduced by amounts contracted to World Fuel Service
Corporation effective October 1, 2013.

3 Stipulated volumes reduced by amounts contracted to Musket Corporation
effective December 1, 2013.

 

 

 

 

            SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE
CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL
HAS BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

THIRD AMENDED SCHEDULE C

 

(Effective as of January 1, 2014)

ADDITIVE & ANCILLARY SERVICE FEES*

 



  Albany Baltimore Chesapeake Gates Glenmont Jacksonville Newark   (b) (a) (b)
(b) (b) (c) (a) Generic Gas Additive/bbl $[**] $[**] $[**] $[**] $[**] $[**]
$[**] Proprietary Gas Additive/bbl N/A N/A N/A N/A N/A N/A N/A Ethanol
Blending/bbl $[**] $[**] $[**] $[**] $[**]4 $[**] $[**] Biodiesel Blending/bbl
$[**] $[**] $[**] $[**] $[**] $[**] $[**] Gasoline Blendstocks/bbl5 $[**] $[**]
$[**] $[**] $[**] $[**] $[**] Red Dye Injection/bbl $[**] $[**] $[**] $[**]
$[**] $[**] $[**] Lubricity Additive/bbl $[**] $[**] $[**] $[**] $[**] $[**]
$[**] Cold Flow Additive/bbl6 $[**] $[**] $[**] $[**] $[**] $[**] $[**] Rail Car
Unloading/bbl $[**] N/A $[**] N/A N/A $[**] N/A Barge Imports/bbl $[**] $[**]
$[**] $[**] $[**] $[**] $[**] Barge Exports/bbl $[**] $[**] $[**] $[**] $[**]
$[**] $[**] Pipeline Service Fee/month $[**] $[**] $[**] $[**] $[**] $[**] $[**]
Pipeline Throughput Fee/bbl $[**] $[**] $[**] $[**] $[**] $[**] $[**] Truck
Unloading Fee/bbl7 $[**] $[**] $[**] $[**] $[**] $[**] $[**] Asphalt Heating
Charge     [**]        



 



 

4 Service commenced at Glenmont Terminal Facility effective September 1, 2013
(see First Amended Schedule C effective September 1, 2013).

5 Fees increased from $[**] per barrel to $[**] per barrel at each Terminal
Facility effective September 1, 2013 (see First Amended Schedule C effective
September 1, 2013).

6 Fees increased from $[**] per barrel to $[**] per barrel at the denoted
Terminal Facilities effective November 1, 2013.

7 Service commenced at each Terminal Facility effective November 1, 2013.



* Subject to adjustment as provided in Section 4.6.

 

 

 